{¶ 74} I agree with the majority's decision to affirm appellant's conviction and vacate his sentence. The only reason I disagree with the majority's opinion is because it modifies appellant's sentence and imposes community control sanctions rather than remanding the matter to the trial court for resentencing.
 {¶ 75} In its opinion, the majority finds no fault with the trial court's finding that one of the factors in R.C. 2929.13(B)(1) applies to appellant. As the majority correctly states, the trial court erred because it failed to give the reasons supporting its conclusion that a prison term is consistent with the purposes and principles of sentencing set forth in R.C. 2929.11. Thus, appellant's sentence must be vacated.
 {¶ 76} The majority modifies appellant's sentence and imposes community control sanctions. In effect, it is stating that it would be contrary to law for the trial court to impose any prison sentence upon appellant. But the majority fails to state why "a community control sanction or combination of community control sanctions is consistent with the purposes and principles of sentencing set forth" in R.C. 2929.11
under the facts of this case. See R.C. 2929.13(B)(2)(b). And it fails to explain why a prison term would be inconsistent with those same purposes and principles of sentencing. By not doing so, the majority is committing the same error as the trial court: it ignores the mandates of the sentencing statutes to impose the sentence it believes is most appropriate.
 {¶ 77} In this case, the trial court is in the best position to impose an appropriate sentence. If that sentence is community control, then the trial court is also in the best position to decide what community control sanctions are most appropriate. There is no reason for this court to usurp the trial court's natural role in this case. Appellant's conviction should be affirmed, his sentence should be vacated, and this matter should be remanded to the trial court for resentencing. *Page 620